t c memo united_states tax_court del-co western a utah corporation petitioner v commissioner of internal revenue respondent docket no 3414-14l filed date paul w jones for petitioner mark hale howard for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner timely sought review pursuant to sec_6330 of a notice_of_determination unless otherwise noted all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure concerning collection action for tax_year pending before the court is respondent’s motion to dismiss on grounds of mootness we shall recharacterize respondent’s filing as a motion for summary_judgment and grant it as such background janean del’andrae served as the secretary and treasurer of petitioner del- co western del-co or petitioner and is married to del-co’s principal share- holder on date she was indicted in the u s district_court for the district of utah district_court on three counts of tax_evasion see sec_7201 the first two counts involved evasion of del-co’s corporate_income_tax liabilities for and the third count involved evasion of tax required to be shown on the form_1040 u s individual_income_tax_return that del’andrae filed jointly with her husband for on date del’andrae pleaded guilty to count one involving evasion of del-co’s corporate_income_tax liability for in connection with her plea del’andrae agreed to pay restitution of dollar_figure to the internal_revenue_service irs on account of del-co’s and tax_liabilities of this sum she agreed that dollar_figure was payable on account of del-co’s tax_liability and that dollar_figure was payable on account of del-co’s tax_liability she also agreed to pay additional restitution to be determined at sentencing on account of her joint income_tax_liability on date the district_court entered judgment against del’andrae ordering her to pay total restitution of dollar_figure this amount comprised dollar_figure on account of del-co’s and tax_liabilities as set forth above plus dollar_figure of restitution for evasion of her joint income_tax liabili- ty del’andrae wrote a check for dollar_figure dated date and drawn on del-co’s bank account in payment of the restitution ordered by the district_court on date the irs issued del-co a notice_of_deficiency for and del-co timely petitioned this court on date the court entered a stipulated decision determining against del-co for a deficiency of dollar_figure and penalties of dollar_figure for a total liability of dollar_figure del-co w v commissioner t c dkt no date when del-co failed to pay this liability after notice_and_demand the irs sent del-co a final notice_of_intent_to_levy and notice of your right to a hearing del-co timely requested a cdp hearing stating the following reason as the basis for its hearing request the taxpayer paid dollar_figure on to the district_court to settle a matter with irs cid this payment needs to be applied and for some reason has not been many attempts have been made to find the payment in the irs system we do know that the check has been cashed the documentation on the check is attached so no lien levy or collection effort should continue against the taxpayer a cdp hearing was held but petitioner was unable to satisfy the settlement officer so that any portion of its dollar_figure tax_liability for had been paid petitioner raised no other issues on date the irs issued del-co a notice_of_determination sustaining the levy del-co timely petitioned this court after this cdp case was docketed respondent credited dollar_figure to peti- tioner’s account this was the full amount of the credit available from the restitution payment that del’andrae had made on behalf of del-co for respondent contends that petitioner has now received the full relief it requested for the sole tax_year at issue in this case and hence that there is no re- maining controversy to sustain the court’s jurisdiction petitioner opposes the motion to dismiss contending that the dollar_figure restitution payment that del’andrae made on behalf of del-co for should also be applied toward del-co’s liability for petitioner bases this conten- tion on the assertion that the sec_6501 period of limitations on assessment against it for has expired with the supposed result that the restitution payment del’andrae made toward del-co’s tax_liability has given rise to an overpayment or credit in the amount of dollar_figure petitioner recognizes that in case of fraud sec_6501 allows the irs to assess the tax at any time but petitioner asserts that the conceded fraud of del’andrae its secretary and treasurer should not be imputed to it for this purpose discussion respondent agrees that the so erred in neglecting to credit petitioner’s account with the dollar_figure restitution payment that del’andrae made on its behalf for respondent has now rectified this error by crediting del-co’s account with the full amount of that restitution payment not satisfied with this relief petitioner contends that the irs should also credit its account with the dollar_figure restitution payment that del’andrae made on its behalf for because there is a genuine controversy between the parties on this latter issue this case is not moot the gravamen of respondent’s motion is that this court lacks jurisdiction to consider the issue that petitioner wants us to decide namely its asserted entitlement to a credit from against its tax_liability we will according- ly recharacterize respondent’s motion to dismiss as a rule motion for sum- mary judgment on this jurisdictional question doing so will not prejudice peti- tioner since all relevant facts are agreed and the dispositive question is a legal issue that petitioner fully addressed in responding to the motion we conclude that there are no disputed issues of material fact concerning this question and that a decision may appropriately be rendered as a matter of law see rule b 98_tc_518 aff’d 17_f3d_965 7th cir where as here there is no dispute as to the taxpayer’s underlying tax lia- bilities we review the irs determination in a cdp case for abuse_of_discretion 114_tc_176 an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir in effect petitioner contends that the so abused her discretion in declining to credit its account with the dollar_figure restitution payment that del’andrae made toward its tax_liability in appropriate circumstances we may determine in a cdp case whether a credit available from another tax_year should be applied to the taxpayer’s liability for the year before the court here but we can do this only when a credit from another tax_year indisputably exists we do not have jurisdiction under sec- because the restitution credit was the only issue petitioner raised at the cdp hearing we deem all other issues to have been conceded see rule b 129_tc_107 dinino v commissioner tcmemo_2009_284 98_tcm_559 tion to determine an overpayment of an unrelated liability 138_tc_348 as we explained in weber t c pincite an overpayment of a tax_liability that has been determined by the irs or a court but has not been either refunded or applied to another liability may be an available credit that could be taken into account in a cdp hearing to determine whether the tax at issue remains unpaid and whether the irs can proceed with collection but a mere claim of an overpayment is not an available credit but is instead a claim for a credit and such a claim need not be resolved before the irs can proceed with collection of the liability at issue neither the irs nor any court has determined that del-co overpaid its tax for indeed the propositions upon which petitioner relies for its contention that the statute_of_limitations bars assessment of additional tax against it for seem highly debatable in any event del-co does not now have an available credit for that can be taken into account in determining the extent to which its tax_liability for remains unpaid at most del’andrae’s restitution pay- ment of dollar_figure toward del-co’s tax_liability has given del-co a claim for a credit for weber t c pincite such a claim need not be re- under normal deficiency procedures it appears that the irs could assess additional tax against del-co for at any time because del-co’s customer receipts were fraudulently diverted to del’andrae’s personal accounts see sec_6501 but we express no opinion on this point because we lack jurisdiction in the instant cdp case to redetermine del-co’s tax_liability for solved before the irs can proceed with collection of del-co’s tax_liability for see ibid petitioner received all of the relief to which it was entitled for when respondent credited its account with the dollar_figure of restitution that del’andrae paid on account of its tax_liability this leaves del-co with an unpaid liability in excess of dollar_figure for that respondent may properly seek to collect by means of levy the only issue remaining in the case is petitioner’s claim of an overpayment credit from but because del-co does not have an available credit from that could be applied to its tax_liability we lack jurisdiction to consider its overpayment claim see burt v commissioner tcmemo_2013_140 precision prosthetic v commissioner tcmemo_2013_110 we will accordingly grant summary_judgment in respondent’s favor on this question petitioner contends that the irs has not yet addressed a separate claim for interest abatement that it filed because petitioner’s interest abatement claim was not presented to or considered by the so in this cdp case we lack jurisdiction to consider this claim see day v commissioner tcmemo_2014_215 at see also sec_301_6330-1 q a-f3 proced admin regs cf sec_6404 h rules although the so erred in neglecting to credit petitioner’s account with the dollar_figure restitution payment that del’andrae made on its behalf for the irs has now fully rectified that error a remand of this case to the irs continued to reflect the foregoing an appropriate order and decision will be entered continued appeals_office would therefore be neither necessary nor productive see 117_tc_183 duarte v commissioner tcmemo_2014_176
